COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-161-CV





IN THE INTEREST OF A.R.L.





------------



FROM THE 415TH DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This is an appeal from the dismissal for want of prosecution of Appellant L.R.L.’s bill of review.
(footnote: 2)  We reverse and remand.

L.R.L. is incarcerated in the Estelle Unit in Huntsville.  He filed a bill of review in October 2007 after his parental rights over his daughter A.R.L. were terminated in May 2007.  Although L.R.L. made efforts to prosecute his bill of review (including filing a petition for writ of mandamus with this court),
(footnote: 3) the trial court sent notice of the court’s intent to dismiss for want of prosecution.
(footnote: 4)  This notice was sent to L.R.L. at the wrong address.  Appellee the Texas Department of Family and Protective Services concedes that the trial court’s failure to provide adequate notice of its intent to dismiss this case for want of prosecution requires reversal.
(footnote: 5) 

Accordingly, we reverse the trial court’s order of dismissal and remand this case for further proceedings.



PER CURIAM



PANEL:  CAYCE, C.J.; DAUPHINOT and WALKER, JJ.



DELIVERED:  November 20, 2008	
 

FOOTNOTES
1:Tex. R. App. P. 47.4.


2:The names of the parent and child subject to this appeal have been replaced with initials in accordance with Texas Rule of Appellate Procedure 9.8.  Tex. R. App. P. 9.8.


3:See
 No. 02-08-00075-CV, 2008 WL 623394 (Tex. App.—Fort Worth March 4, 2008, orig. proceeding).


4:See
 Tex. R. Civ. P. 165a.


5:See, e.g.
, 
Smith v. McKee
, 145 S.W.3d 299, 302 (Tex. App.—Fort Worth 2004, no pet.).